Case 18-24634        Doc 55     Filed 05/13/19     Entered 05/13/19 16:15:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 24634
         Tamara D. Vasser

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/30/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 02/07/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-24634             Doc 55       Filed 05/13/19    Entered 05/13/19 16:15:03              Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $2,102.96
           Less amount refunded to debtor                              $202.96

 NET RECEIPTS:                                                                                        $1,900.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $374.73
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $100.80
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $475.53

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim          Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted       Allowed        Paid         Paid
 Acceptance Now                        Unsecured           0.00           NA            NA            0.00       0.00
 American Car Center                   Unsecured           0.00           NA            NA            0.00       0.00
 AmeriCash Loans                       Unsecured      1,131.32            NA            NA            0.00       0.00
 Capital One                           Unsecured      1,126.00            NA            NA            0.00       0.00
 Capital One                           Unsecured      1,108.00            NA            NA            0.00       0.00
 Cardworks/CW Nexus                    Unsecured         599.13           NA            NA            0.00       0.00
 CCI/Contract Callers Inc              Unsecured           0.00           NA            NA            0.00       0.00
 City of Chicago Department of Reven   Unsecured         400.00           NA            NA            0.00       0.00
 Cnac - In101                          Unsecured           0.00           NA            NA            0.00       0.00
 Commonwealth Edison                   Unsecured      1,956.25            NA            NA            0.00       0.00
 Credit One Bank Na                    Unsecured         509.32           NA            NA            0.00       0.00
 Dept Of Ed/582/nelnet                 Unsecured           0.00           NA            NA            0.00       0.00
 Edc/r & D Realty & Man                Unsecured         925.00           NA            NA            0.00       0.00
 Fingerhut                             Unsecured         527.80           NA            NA            0.00       0.00
 First Premier Bank                    Unsecured           0.00           NA            NA            0.00       0.00
 Freedom Finance                       Unsecured           0.00           NA            NA            0.00       0.00
 FSNB,NA                               Unsecured         566.72           NA            NA            0.00       0.00
 Illinois Dept of Revenue 0414         Priority       4,869.52       4,918.80      4,918.80           0.00       0.00
 Illinois Dept of Revenue 0414         Unsecured         531.48      1,231.48      1,231.48           0.00       0.00
 Illinois Lending                      Unsecured         541.01           NA            NA            0.00       0.00
 Internal Revenue Service              Priority            0.00    27,046.45      27,046.45           0.00       0.00
 Internal Revenue Service              Unsecured           0.00      9,310.29      9,310.29           0.00       0.00
 Lend Up                               Unsecured         301.05           NA            NA            0.00       0.00
 Merrick Bank                          Unsecured         741.57           NA            NA            0.00       0.00
 Ray Gustafson                         Unsecured      1,629.83            NA            NA            0.00       0.00
 Rush University Medical Group         Unsecured      2,981.47            NA            NA            0.00       0.00
 Rush University Medical Group         Unsecured         460.30           NA            NA            0.00       0.00
 Security Fin                          Unsecured           0.00           NA            NA            0.00       0.00
 Sierra Auto Finance LLC               Secured       14,516.09     15,378.72      15,378.72      1,424.47        0.00
 Synchrony Bank/Sams                   Unsecured           0.00           NA            NA            0.00       0.00
 Verizon                               Unsecured         183.50           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-24634            Doc 55   Filed 05/13/19    Entered 05/13/19 16:15:03                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal       Int.
 Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
 World Acceptance/Finance Corp    Unsecured           0.00           NA             NA           0.00        0.00
 World Acceptance/Finance Corp    Unsecured           0.00           NA             NA           0.00        0.00
 XFinity/Comcast                  Unsecured         159.60           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                 Interest
                                                             Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                   $0.00
       Mortgage Arrearage                                     $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                           $15,378.72          $1,424.47                   $0.00
       All Other Secured                                      $0.00              $0.00                   $0.00
 TOTAL SECURED:                                          $15,378.72          $1,424.47                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                  $0.00               $0.00
        Domestic Support Ongoing                              $0.00                  $0.00               $0.00
        All Other Priority                               $31,965.25                  $0.00               $0.00
 TOTAL PRIORITY:                                         $31,965.25                  $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,541.77                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                              $475.53
          Disbursements to Creditors                            $1,424.47

 TOTAL DISBURSEMENTS :                                                                           $1,900.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-24634        Doc 55      Filed 05/13/19     Entered 05/13/19 16:15:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
